Citation Nr: 1408914	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-39 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertensive vascular disease (hypertension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, which denied entitlement to an increased rating for hypertensive vascular disease.  He is also in receipt of a 30 percent rating for hypertensive heart disease. 


FINDINGS OF FACT

The Veteran does not have diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertensive vascular disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in December 2007 providing him notice before adjudication of his claim; this complied with the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private treatment records.  The Veteran was afforded a VA examination for his hypertension in January 2008.  This examination addressed the pertinent rating criteria, and there is no argument or indication that it is inadequate.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§  5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

The Veteran has been awarded 10 percent disability for hypertension since 1979.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).

During the January 2008 VA examination, the Veteran had blood pressure readings of 160/100, 158/90, and 162/96.  

The Veteran had the following blood pressure readings taken during private treatment from 2007 through 2009: 

DATE
11/07
2/08
7/08
1/09
2/09
4/09
7/09
10/09
BP
148/78
160/86
116/75
126/74
118/70
160/69
132/80
122/76
  
He had the following readings taken during VA treatment from 2008 to 2012:

DATE
6/08
8/08
8/08
8/08
12/08
1/09
1/09
5/09
9/09
BP
119/75
116/78
124/83
121/81
121/75
126/85
123/73
133/91
143/89

DATE
2/10
3/10
5/10
6/10
8/10
9/10
12/10
3/11
4/11
BP
160/90
130/88
143/87
134/79
142/91
158/89
136/84 154/81
140/80
131/81 127/82

DATE
5/11
5/11
1/12
8/12
BP
143/92
142/95 144/86
140/95
130/80 125/82
(If multiple reading were taken, the highest reading is reflected in the chart.)

Because his diastolic readings were never over 100 and his systolic pressure was never over 165; he has not met or approximated the criteria for a schedular rating in excess of 10 percent at any time during the appeal.  See 38 C.F.R. § 4.104, DC 7101.

The Board has considered whether this claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria, which address current blood pressure readings and established history.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

There is no evidence of unemployability; hence entitlement to a total rating for compensation based on individual unemployability has not been raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

All potentially applicable diagnostic codes have been considered in making this determination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a rating in excess of 10 percent for hypertension, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


